DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2020 has been entered.
 
Response to Amendment
	The amendment filed on September 23, 2020 has been entered.  Applicant has:  amended claims 9, 14-15 and 19-21; and cancelled claims 10-13 and 16-18.  Claims 9, 14-15 and 19-21 are now pending.

Priority
	This application claims the benefit of, and priority to, Application No. 13/607,997 filed September 10, 2012.  	Examiner acknowledges Applicant’s priority application, however, it is noted that the disclosure of the prior-filed application (i.e. Application No. 13/607,997) fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  Specifically, claim 9 recites, in part, a plurality of memory segments in the portable device and comprising a specified type of 
	Claim 9 also recites, in part, an access module in the portable device and comprising electronic circuits that execute computer logic instructions that authorizes access to computerized records by the external device, […]; and an integrated circuit chip in the portable device and containing a processing component that executes computer logic instructions that create the computerized records in the plurality of memory segments.  While the prior-filed application discloses the use of an access module and a processing component (see e.g., specification [0006]), the prior-filed application fails to disclose where the access module, plurality of memory segments, and processing component are all within a single device (e.g., a portable device).  Rather, the prior-filed application discloses that a central repository holds the patient files (i.e. a memory segment) and that a separate distinct device, device 314, comprises the access module and processing component. 	Claim 9 also recites, in part, “a user interface on the portable device and comprising a plurality of single-click computer-executable menu options […]”.  Upon review, the prior-filed application fails to disclose a user interface with a plurality of single-click configurable menu options.
	Since the parent application fails to provide adequate support or enablement for claim 9, independent claim 9 and dependent claims 14-15 and 19-21 are not entitled to the benefit of the prior-filed application.

Response to Arguments
Claim Rejections – 35 U.S.C. § 112(a)
	Claims 9-21 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant has cancelled claims 10-13 and 16-18 rendering the prior rejection on these claims moot.  With respect to claims 9, 14-15 and 19-21, Applicant’s amendments have corrected the remaining issues identified in the July 23, 2020 Office Action, accordingly, the 35 U.S.C. 112(a) rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 112(b)
	Claims 9-21 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant has cancelled claims 10-13 and 16-18 rendering the prior rejection on these claims moot.  With respect to claims 9, 14-15 and 19-21, Applicant’s amendments have corrected the remaining issues identified in the July 23, 2020 Office Action, accordingly, the 35 U.S.C. 112(b) rejection is withdrawn.
Reasons for Allowance
Claims 9, 14-15 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings, ... the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Id.  Fisk further describes that, in some embodiments, a folder (i.e. a memory segment) can be created and associated with an approved device’s unique ID in order to have a folder that is only accessible to a particular device.  Fisk [0041]; [0049]. 
	Arasavelli et al. (US 2016/0050208 A1) discloses a similar concept where a mobile device stores data in numerous tiers (i.e. memory segments) that can be accessed by a vehicle (i.e. an external device) upon successful authentication.  Arasavelli [0019-0020]; [0065].  Arasavelli describes that the numerous tiers can be associated with rules relating to the security, privacy, and sharing of data associated with that tier.  Id.
	Mandava et al. (US 2011/0191862 A1) discloses that it was known in the art at the time the invention was filed to restrict access to data based on a user location.  Mandava Abstract; [0045-0049]; Fig. 3; Fig. 4.  Mandava describes a process where computer receives a request for data from a user, the computer determines the users location, retrieves one or more polices associated with the requested data, compares the user location with the retrieved policies, and then dynamically restricts access to the requested data based upon the comparison.  Mandava [0044-0049].	Additionally, the providing of a user interface with selectable menu options is also taught by the prior art.  For example, Menschik et al. (US 2004/0034550 A1) discloses a system where a user can request to transfer selected patient data to another destination.  Menschik [0143].  Menschik describes that, upon selecting patient data, a central system displays a list of permissible destinations (i.e. single-Id.  The displayed list of permissible destinations, in some embodiments, is determined based upon the location of the user and/or the user’s privileges at a particular institution.  Id.
	Although certain aspects of the claimed invention were known in the art, the prior art, taken either individually or in reasonable combination with other prior art, fails to disclose, suggest, teach, or render obvious the particular combination of steps or elements as recited in independent claim 9.	For the above reasons claim 9 is deemed to be allowable over the prior art and claims 14-15 and 19-21 are allowable by virtue of their dependency on claim 9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        January 22, 2021

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685